Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Mr. Cornelison on January 7, 2022. The application has been amended as follows: claim 13, line 5, “a registration pin” has been amended to read “the registration pin”.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claim 1, the closest prior art of record to Zeman and Sakai, alone or in combination or in combination with the other prior art of record, does not teach or fairly suggest a drive guide positioned between the tractor drive transport and the stacker subsystem with the drive guide operably independent of the drive belt.
The following is an examiner’s statement of reasons for allowance: claim 2, please see the Office action mailed 3-31-21 at page 9.
The following is an examiner’s statement of reasons for allowance: claim 13, the closest prior art of record to Zeman and Sakai, alone or in combination or in combination with the other prior art of record, does not teach or fairly suggest that the sheet processing system, of the method disclosed in Zeman with Sakai, includes a drive guide positioned between the tractor drive transport and the stacker subsystem with the drive guide operably independent of the drive belt.
The following is an examiner’s statement of reasons for allowance: claim 20, please see the Office action mailed 3-31-21 at page 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached Monday - Friday, 9 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LINDA L GRAY/Primary Examiner, Art Unit 1745